jumping through a window. He then ran across the street to the shopping
                center and alerted the police of the crimes. After the fire was put out,
                police discovered Heckard's burnt body. Heckard's cause of death was
                determined to be blunt force trauma to the head.
                            Nelson, Scott, and Hayward were eventually arrested and
                indicted by a grand jury. Hayward's indictment was based solely on
                conspiracy and accomplice theories of liability. She and Nelson were tried
                together and convicted of all of the charges brought against them.
                Hayward now appeals. The issues on appeal are: (1) whether the district
                court abused its discretion in denying Hayward's motion to sever her trial
                from that of her codefendant and (2) whether the State presented
                sufficient evidence to support the jury's verdict.'
                Motion to sever
                            Hayward argues that the district court abused its discretion in
                denying her motions to sever her trial from that of her codefendant.
                Hayward contends that severance was necessary because her and Nelson's
                defenses were antagonistic and because there was a great disparity in the
                evidence presented against her and Nelson. 2


                       'Hayward also argued that the district court abused its discretion
                (1) in allowing a detective to testify about letters that Hayward sent while
                incarcerated and (2) by excluding testimony that Hayward contends was
                exculpatory and could have helped her impeach the State's witnesses. We
                determine that these contentions lack merit.

                      2 Hayward    also argues that severance was necessary because
                Nelson's charges included the death penalty, where hers did not.
                Hayward, however, fails to cite to any relevant authority that supports her
                assertion. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987)
                ("It is appellant's responsibility to present relevant authority and cogent
                argument; issues not so presented need not be addressed by this court.").
                                                                    continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
             We review the district court's denial of severance for an abuse
of discretion.   Chartier v. State, 124 Nev. 760, 764, 191 P.3d 1182, 1185
(2008). We will not reverse on appeal "unless the appellant carries the
heavy burden of showing that the trial judge abused his discretion."         Id.
(quoting Buff v. State,   114 Nev. 1237, 1245, 970 P.2d 564, 569 (1998))
(other internal quotation marks omitted). Further, any error "is subject to
harmless-error review." Id. at 765, 191 P.3d at 1185.
             It is a prima facie rule that when codefendants are charged
together, they should also be tried together.       United States v. Gay, 567
F.2d 916, 919 (9th Cir. 1978); see also NRS 173.135. In order for Hayward
to satisfy her burden to prove that there was substantial prejudice
requiring reversal, she must show that the joint trial "prevented the jury
from making a reliable judgment regarding [her] guilt or innocence."
Marshall v. State, 118 Nev. 642, 648, 56 P.3d 376, 380 (2002). One basis
for granting reversal is when the antagonistic defenses are so conflicting
that "'there is danger that the jury will unjustifiably infer that this conflict
alone demonstrates that both are guilty."      Chartier, 124 Nev. at 765, 191
P.3d at 1185 (quoting Marshall, 118 Nev. at 646, 56 P.3d at 378). There is
no prejudice in cases where one defendant introduces relevant and
competent evidence that would have otherwise been admissible in the
codefendant's trial had it been severed.      Marshall, 118 Nev. at 647, 56
P.3d at 379 (citing Zafiro v. United States, 506 U.S. 534, 540 (1993)).


...continued
Further, the jury was instructed not to consider the subject of punishment
in rendering its verdict. See Leonard v. State, 117 Nev. 53, 66, 17 P.3d
397, 405 (2001) (stating that it is presumed that a jury will always follow
the instructions given).



                                       3
                                                                                   •
                Furthermore, severance is not warranted simply because it would have
                made acquittal more likely. Id.
                            Hayward relies on Ducksworth v. State, 113 Nev. 780, 942
                P.2d 157 (1997), in arguing that severance was necessary. In that case,
                Ducksworth and a codefendant were convicted of murder.      Id. at 789, 942
                P.2d at 163. On appeal, the codefendant argued that his trial should have
                been severed from Ducksworth's. Id. at 794, 942 P.2d at 166. This court
                noted that the evidence against the codefendant was "largely
                circumstantial and was much less convincing than was the evidence
                against Ducksworth." Id. It further determined that because Ducksworth
                made several confessions that referenced an unnamed accomplice, and
                because Ducksworth could not be cross-examined regarding those
                statements, the likelihood of prejudice to the codefendant was too high.
                Id. at 794-95, 942 P.2d at 166-67. In Ducksworth, we reasoned that
                Ducksworth's confession referring to an accomplice would necessarily
                inculpate his codefendant, who would not have the opportunity to
                challenge Ducksworth.    Id.   The codefendant's conviction was therefore
                reversed. Id. at 795, 942 P.2d at 167.
                            Hayward contends that the instant matter is analogous to
                Ducksworth because Frenchwood testified that she heard Nelson say, "[lit
                didn't go right," that he "was only supposed to rob him," and that he had
                killed a man. However, the statements admitted against Nelson are not
                the same as this court was concerned with in Ducksworth. In that case,
                this court was concerned with statements made by one codefendant that
                either implicitly or specifically referred to the other codefendant.
                Ducksworth, 113 Nev. at 795, 942 P.2d at 167.    See also Stevens v. State,
                97 Nev. 443, 444-45, 634 P.2d 662, 663-64 (1981) (reversing Stevens'

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I947A
conviction because of improperly admitted statements made by his
codefendant in which Stevens' name was redacted out of the statement but
still read into the record); Bruton v. United States, 391 U.S. 123, 136
(1968) (concluding that it was improper for the district court to allow the
confession of a codefendant to be admissible because it referenced the
petitioner and was a violation of his Sixth Amendment right to
confrontation);   Douglas v. Alabama,      380 U.S. 415, 417-18 (1965)
(concluding that it was a violation of the petitioner's Sixth Amendment
right to confrontation for the district court to allow the confession of a
coconspirator that implicated petitioner). Here, Nelson's statements do
not implicate Hayward or even •an unnamed conspirator. Therefore,
severance was unnecessary because Nelson's statements did not reference
Hayward's involvement in the crime.
            Hayward also repeatedly argues that severance was necessary
because the evidence presented against Nelson greatly outweighed the
evidence presented against her. While it is true that the great weight of
the evidence presented was against Nelson, this is because he was the
individual charged with actually carrying out the crimes. All of Hayward's
charges were based on conspiracy and accomplice liability. Thus,
necessarily, the State focused the majority of its case on the actual crimes
committed against Heckard, with a smaller portion of its case devoted to
proving that Hayward had entered into a conspiracy with Nelson and that
she aided and abetted in the crimes. Therefore, it is of no import that a
greater quantity of evidence was presented against Nelson than against
Hayward. See Lisle v. State, 113 Nev. 679, 690, 941 P.2d 459, 466 (1997),
overruled on other grounds by Middleton v. State, 114 Nev. 1089, 1117 n.9,
968 P.2d 296, 315 n.9 (1998) (holding that a defendant is not entitled to



                                      5
                severance where the evidence against a codefendant is more damaging
                than the evidence against the defendant).
                            Ultimately, this issue rests in balancing the State's interest in
                avoiding the extra time and expense of trying multiple cases with
                Hayward's right to a fair trial. Here, the State's interest outweighs
                Hayward's allegations of prejudice. First, Hayward has not specifically
                provided relevant authority and analysis to satisfy her burden of proving
                that the district court abused its discretion in denying severance.       See
                Chartier, 124 Nev. at 764, 191 P.3d at 1185. Second, Hayward's
                contentions that all of the evidence supported Nelson's verdict but not hers
                and that any evidence admitted against her was uncorroborated is belied
                by the record. Further, the evidence that was presented was properly
                admissible against both defendants and could have been presented against
                Hayward had she been awarded severance. Marshall, 118 Nev. at 647, 56
                P.3d at 379. Finally, Hayward's defenses were not as antagonistic to
                Nelson's defenses as she believes. Because she was tried as a
                coconspirator and an accomplice, if Nelson was acquitted, then Hayward
                would also have been acquitted, as there would be no crime for which she
                could be convicted as a principal. We, therefore, conclude that the district
                court did not abuse its discretion in denying Hayward's motions to sever
                her trial from Nelson's.
                Sufficiency of the evidence
                            Although sufficient evidence was presented to support
                Hayward's other convictions, her conviction on the kidnapping charge




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                raises some concern. 3 In order to determine "whether a verdict was based
                on sufficient evidence to meet due process requirements, this court will
                inquire 'whether, after viewing the evidence in the light most favorable to
                the prosecution, any rational trier of fact could have found the essential
                elements of the crime beyond a reasonable doubt." Mitchell v. State, 124
                Nev. 807, 816, 192 P.3d 721, 727 (2008) (alteration in original) (quoting
                Koza v. State, 100 Nev. 245, 250, 681 P.2d 44, 47 (1984)); see also Jackson
                v. Virginia, 443 U.S. 307, 319 (1979). "This court will not reweigh the
                evidence or evaluate the credibility of witnesses because that is the
                responsibility of the trier of fact." Mitchell, 124 Nev. at 816, 192 P.3d at
                727. Further, a conviction may be upheld solely by circumstantial
                evidence.    Hernandez v. State, 118 Nev. 513, 531, 50 P.3d 1100, 1112
                (2002).
                             In Bolden v. State, this court concluded that a conspirator
                cannot be held vicariously liable for a crime that is a natural and probable
                consequence of the object of the conspiracy where the crime charged was a
                specific intent crime and the defendant did not have the specific intent to
                commit the crime. 121 Nev. 908, 922-23, 124 P.3d 191, 201 (2005), receded
                from on other grounds by Cortinas v. State, 124 Nev. 1013, 1026-27, 195
                P.3d 315, 324 (2008). Kidnapping is a specific intent crime.     Id. at 923,
                124 P.3d at 201; NRS 200.310.
                             We conclude there was sufficient evidence to support
                Hayward's convictions for burglary while in the possession of a deadly
                weapon, first-degree murder, conspiracy to commit robbery, and robbery.

                      3 It
                        is also important to note that although Hayward argues that she
                cannot be held liable for the arson or theft of Heckard's car, she was never
                charged with arson or grand theft of a motor vehicle.

SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                However, there is nothing in Frenchwood's testimony, other witness
                testimony, or in Hayward's letters to support a finding that Hayward had
                the specific intent to kidnap Heckard or to even restrain him. The
                evidence supports Hayward's intent that Nelson and Scott gained entry to
                Heckard's home and that they robbed him. However, there was
                insufficient evidence for a rational jury to determine that Hayward had
                the specific intent to commit kidnapping. We therefore conclude that
                Hayward's first-degree kidnapping conviction must be reversed. For the
                foregoing reasons we,
                           ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART.




                                                 Gibbons




                cc: Hon. Douglas W. Herndon, District Judge
                     Lizzie R. Hatcher
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   8
(0) 1947A